In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-01-237 CR

____________________


RICHARD LEE LONG, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the Criminal District Court
Jefferson County, Texas

Trial Cause No. 77393




OPINION
	Richard Lee Long pleaded guilty to the second degree felony offense of
manslaughter.  See Tex. Pen. Code Ann. § 19.04 (Vernon 1994).  The trial court
assessed punishment at twenty years of confinement in the Texas Department of Criminal
Justice, Institutional Division.  The record reflects the trial court followed the terms of a
plea bargain between Long and the State, which provided for prosecution on a lesser
included offense to the indicted offense of murder and for the abandonment of a
punishment enhancement allegation.  Long filed a notice of appeal, but the trial court
denied Long's request for permission to appeal.  
	Appellate counsel filed a brief in compliance with Anders v. California, 386 U.S.
738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), and High v. State, 573 S.W.2d 807 (Tex.
Crim. App. 1978).  The brief concludes that the record presents no arguable error which
would support an appeal, a conclusion with which we concur.  On October 4, 2001, Long
was given an extension of time in which to file a pro se brief if he so desired.  As of this
date, we have received no response from the appellant.
	The general notice of appeal does not comply with the form required by the Texas
Rules of Appellate Procedure. See Tex. R. App. P. 25.2(b)(3).  Therefore, Long did not
invoke our appellate jurisdiction.  See White v. State, 61 S.W.3d 424 (Tex. Crim. App.
2001).  We have reviewed the clerk's record and the reporter's record for issues over
which appellate jurisdiction might exist, and have found no arguable error requiring us to
order appointment of new counsel.  See Stafford v. State, 813 S.W.2d 503, 511 (Tex.
Crim. App. 1991).  Accordingly, we dismiss the appeal for want of jurisdiction. 
	APPEAL DISMISSED.
								PER CURIAM
Submitted on February 1, 2002
Opinion Delivered February 6, 2002
Do Not Publish
Before Walker, C.J., Burgess and Gaultney, JJ.